

115 S1065 IS: To designate Union Station in Washington, DC, as “Harry S. Truman Union Station”.
U.S. Senate
2017-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1065IN THE SENATE OF THE UNITED STATESMay 8, 2017Mrs. McCaskill (for herself and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo designate Union Station in Washington, DC, as Harry S. Truman Union Station.
	
		1.Harry S. Truman Union
			 Station
 (a)DesignationUnion Station, located at 40 Massachusetts Avenue, NE, Washington, DC, shall be known and designated as Harry S. Truman Union Station.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Harry S. Truman Union Station.